IN THE SUPREME COURT OF TEXAS

                                 No. 06-0479


 IN RE  DEUTSCHE BANK AG, DEUTSCHE BANK SECURITIES INC., CRAIG BRUBAKER AND
                               TODD CLENDENING


                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion to stay  district  court  proceedings
pending mandamus proceedings, filed July 6, 2006, is  granted.    The  order
dated May 2, 2006, in Cause No. 04-7318, styled John  Williams,  et  al.  v.
Deutsche Bank AG, et al., in the 298th  District  Court  of  Dallas  County,
Texas, is stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this the 21st day of July, 2006.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Gena Pelham, Deputy Clerk